 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   EMMA MARYANN MARGARET LOVETT, ) NO. ED CV 18-2208-MWF(E)
                                   )
12             Petitioner,         )
                                   )
13        v.                       ) ORDER OF DISMISSAL
                                   )
14   DARAL ADAMS, WARDEN,          )
                                   )
15             Respondent.         )
     ______________________________)
16

17

18         On October 17, 2018, Petitioner filed a “Petition for Writ of

19   Habeas Corpus by a Person in State Custody.”    The Petition challenges

20   a 2013 Los Angeles Superior Court conviction.    Petitioner previously

21   challenged this same conviction in two prior habeas corpus petitions

22   filed in this Court.    See Lovett v. Johnson, ED CV 16-2286-R(AJW) and

23   Lovett v. Johnson, ED CV 16-2221-DSF(AJW).1    On January 5, 2007, this

24   Court entered Judgment denying the petition in Lovett v. Johnson, ED

25   CV 16-2286-R(AJW).

26   ///

27

28         1
               The petition in Lovett v. Johnson, ED CV 16-2286-R(AJW)
     was identical to the petition in Lovett v. Johnson, ED CV 16-
     2221-DSF(AJW).
 1        The Court must dismiss the present Petition in accordance with

 2   28 U.S.C. section 2244(b) (as amended by the “Antiterrorism and

 3   Effective Death Penalty Act of 1996”).   Section 2244(b) requires that

 4   a petitioner seeking to file a “second or successive” habeas petition

 5   first obtain authorization from the Court of Appeals.     See Burton v.

 6   Stewart, 549 U.S. 147, 157 (2007) (where petitioner did not receive

 7   authorization from Court of Appeals before filing second or successive

 8   petition, “the District Court was without jurisdiction to entertain

 9   [the petition]”); Barapind v. Reno, 225 F.3d 1100, 1111 (9th Cir.

10   2000) (“the prior-appellate-review mechanism set forth in § 2244(b)

11   requires the permission of the court of appeals before ‘a second or

12   successive habeas application under § 2254’ may be commenced”).     A

13   petition need not be repetitive to be “second or successive,” within

14   the meaning of 28 U.S.C. section 2244(b).   See, e.g., Thompson v.

15   Calderon, 151 F.3d 918, 920-21 (9th Cir.), cert. denied, 524 U.S. 965

16   (1998); Calbert v. Marshall, 2008 WL 649798, at *2-4 (C.D. Cal.

17   Mar. 6, 2008).   Petitioner evidently has not yet obtained

18   authorization from the Ninth Circuit Court of Appeals.2    Consequently,

19   this Court cannot entertain the present Petition.   See Burton v.

20   Stewart, 549 U.S. at 157; Remsen v. Att’y Gen. of Calif., 471 Fed.

21   App’x 571, 571 (9th Cir. 2012) (if a petitioner fails to obtain

22   authorization from the Court of Appeals to file a second or successive

23   petition, “the district court lacks jurisdiction to consider the

24
          2
25             The Court takes judicial notice of the docket of the
     United States Court of Appeals for the Ninth Circuit, available
26   on the PACER database. See Mir v. Little Company of Mary Hosp.,
     844 F.2d 646, 649 (9th Cir. 1988) (court may take judicial notice
27   of court records). The Ninth Circuit’s docket does not show that
     any individual named Emma Lovett has obtained any order from the
28   Ninth Circuit permitting the filing of a second or successive
     habeas petition in this Court.

                                        2
 1   petition and should dismiss it.”) (citation omitted).3

 2

 3        For all of the foregoing reasons, the Petition is denied and

 4   dismissed without prejudice.4

 5

 6        LET JUDGMENT BE ENTERED ACCORDINGLY.

 7

 8             DATED: October 30, 2018

 9

10                                ___________________________________
                                          MICHAEL W. FITZGERALD
11                                    UNITED STATES DISTRICT JUDGE

12

13   PRESENTED this 19th day of

14   October, 2018, by:

15

16               /s/
            CHARLES F. EICK
17   UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22        3
               For the same reasons, this Court rebuffed a previous
23   attempt by Petitioner to bring a second or successive habeas
     petition challenging her 2013 Superior Court conviction.
24   See Lovett v. Adams, ED CV 18-338-MWF(E).
          4
25             Ninth Circuit Rule 22-3(a) provides that “if a second
     or successive petition . . . is mistakenly submitted to the
26   district court, the district court shall refer it to the court of
     appeals.” Assuming arguendo that the conflict between 28 U.S.C.
27   section 2244(b) and Rule 22-3(a) does not invalidate the latter,
     dismissal rather than “reference” still would be appropriate
28   herein. It is apparent that Petitioner submitted the present
     Petition to this Court intentionally rather than mistakenly.

                                         3
